FILED
                            NOT FOR PUBLICATION                              OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10484

               Plaintiff - Appellee,             D.C. No. 4:10-cr-02695-DCB

  v.
                                                 MEMORANDUM *
MISAEL MANJARREZ-FELIX,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Misael Manjarrez-Felix appeals from the district court’s judgment and

challenges the four-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Manjarrez-Felix contends that the district court erred by ordering his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation sentence to run consecutively to his sentence for illegal reentry. He

argues that U.S.S.G. § 5D1.1(c) creates a presumption that the court impose a

concurrent sentence when a deportable alien is sentenced for violating supervised

release. We disagree. Section 5D1.1(c) concerns the imposition of a term of

supervised release, not the sentence to be imposed upon revocation. See U.S.S.G.

§ 5D1.1(c) (2011). Contrary to Manjarrez-Felix’s argument, the Guidelines

recommend that the court impose a consecutive sentence for a supervised release

violation. See U.S.S.G. § 7B1.3(f).

      Manjarrez-Felix next contends that his sentence is substantively

unreasonable because it creates unwarranted sentencing disparities. Contrary to his

claim, Manjarrez-Felix is not similarly situated to defendants who are not serving

terms of supervised release. The district court did not abuse its discretion in

imposing Manjarrez-Felix’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). In light of the totality of the circumstances and the 18 U.S.C. § 3583(e)

sentencing factors, the consecutive sentence is substantively reasonable. See id.

      AFFIRMED.




                                           2                                      12-10484